DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings contain grayscale images.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
The Office notes that MPEP 2181(I)(A) states that “device for” is a non-structural generic placeholder that may invoke 35 U.S.C. 112(f). Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “one or more computing devices configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Applicant’s specification briefly mentions the “computing devices” in Paragraphs [0028]-[0030] and [0044], but fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klamik (US PGPUB 2007/0050677; hereinafter “Klamik”) in view of Cohen et al. (US Patent 9,069,904; hereinafter “Cohen”) and in view of Brafman et al. (US PGPUB 2019/0065357; hereinafter “Brafman”).
Claim 1:	
Klamik teaches a computer-implemented method, comprising:

simplifying the training test results for each training test run by removing noisy information from the training test results ([0037] “After testing software conducts one or more tests and thereby produces one or more logs such as the exemplary log of FIG. 4, additional processing can be conducted using the data in the log. With an algorithm to detect when the computer was executing what was intended (the test) vs. what was not intended (the noise), the noise can be identified and accommodated for when presenting test results to an analyst.” [0053] “Once adequate test data is obtained, the test data may be further processed 606 by removing any noise from the results”);
performing a first test run for the AUT by executing the test code against a corresponding instance of the AUT, thereby generating first test results ([0037] “testing software conducts one or more tests and thereby produces one or more logs”); and
simplifying the first test results by removing noisy information from the first test results ([0037] “After testing software conducts one or more tests and thereby produces one or more logs such as the exemplary log of FIG. 4, additional processing can be conducted using the data in the log. With an algorithm to detect when the computer was executing what was intended (the test) vs. what was not intended (the noise), the noise can be identified and accommodated for when presenting test results to an analyst.” 

With further regard to Claim 1, Klamik does not teach the following, however, Cohen teaches:
generating a training test run representation for each of the training test runs using the corresponding simplified training test results (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position,” wherein the “vector” is the “representation”.);
clustering the training test run representations into a plurality of test run clusters (Col. 8 Ln. 49: “the clustering module 906 may receive the runs 905 after they undergo processing. For example, the runs may be represented as vectors of features on which a clustering algorithm utilized by the clustering module 906 may operate.”);
identifying each of a subset of the test run clusters as representing training test runs exhibiting inconsistent failure behavior (Col. 36 Ln. 27: “runs of test scenarios may be partitioned into clusters based on one or more values from the runs of test scenarios. For example, runs that involve a same start and/or end test step may be placed in the same cluster (e.g., runs that start from the same screen ID and end with an error are placed in the same cluster).” Col. 38 Ln. 56: “clustering of runs of test scenarios to 
generating a first test run representation using the simplified first test results  (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position,” wherein the “vector” is the “representation”.);
determining that the first test run representation corresponds to a first one of the subset of test run clusters; and labeling the first test run with a label (Col. 41 Ln. 1: “the clustering of the runs of test scenarios to clusters that include similar runs may be done utilizing a classifier that is trained to assign test scenarios to predetermined classes. Optionally, the classifier is trained on labeled training data that includes training data that includes representations of runs of test scenarios (e.g., feature vectors) and labels corresponding to clusters to which the runs are assigned. If the labels in the training data are assigned according to some (possibly arbitrary) notion of similarity between test scenarios, clusters of test scenarios that have the same label assigned by the classifier are likely to contain runs that are similar according to the notion of similarity.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

With further regard to Claim 1, Klamik in view of Cohen does not teach the following, however, Brafman teaches:
wherein the first test run label is a reliability label representing the inconsistent failure behavior ([0057] “the predetermined hypotheses determination module 124 is to assign labels based on rules defined by users … For example, rules may specify that ‘when more than 50% tests fail, assign ‘environment’ label’,” wherein the “environment label” is the “reliability label”. [0064] “Referring to FIG. 2, the ‘type of problem (label)’ may apply to the code issues, environment issues, and test issues”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Klamik in view of Cohen with the reliability label as taught by Brafman in order “to provide additional hints in the form of hypotheses to resolve a particular failure” (Brafman [0015]).

Claim 2:	
Klamik in view of Cohen and Brafman teaches the method of claim 1 and Cohen further teaches


Claim 3:	
Klamik in view of Cohen and Brafman teaches the method of claim 1 and Cohen teaches further comprising
associating one of a plurality of labels with each of the training test run representations, wherein the clustering of the training test run representations is done using the labels and a supervised learning technique (Col. 41 Ln. 1: “the clustering of the runs of test scenarios to clusters that include similar runs may be done utilizing a classifier that is trained to assign test scenarios to predetermined classes. Optionally, the classifier is trained on labeled training data that includes training data that includes representations of runs of test scenarios (e.g., feature vectors) and labels corresponding to clusters to which the runs are assigned.” Col. 41 Ln. 25: “labels assigned to runs of test scenarios may be generated and/or assigned … automatically, e.g., by a procedure that analyzes a test scenario to detect attributes describing it (e.g., what modules and/or procedures it involves). Those skilled in the art may recognize that 

Claim 4:	
Klamik in view of Cohen and Brafman teaches the method of claim 3 and Cohen teaches further comprising:
transmitting representations of the training test results to a remote developer device for presentation in a user interface of the remote developer device (Col. 12 Ln. 48: “the user interface 924 may initiate the instantiation of the manipulated test scenario template. For example, the user interface 924 may present a first screen belonging to the test scenario template and prompt a user to take a certain action to advance execution.” Col. 31 Ln. 40: “users perform at least part of their interaction with a software system via a user interface that includes a display that displays screens. Optionally, a screen may refer to a presentation of a certain form through which a user may access, modify and/or enter data.”); and
receiving feedback from the remote developer device, the feedback being generated using the user interface and relating to the training test results; wherein associating the labels with the training test run representations is done based on the feedback (Col. 41 Ln. 25: “labels assigned to runs of test scenarios may be generated and/or assigned manually (e.g., by a tester running a test)”).

Claim 7:	

wherein each of the first and training test results includes state information for the corresponding test run, the method further comprising collecting the state information for each of the first and training test runs using a control/capture service (CCS) that is independent of the test code, the state information for each test run representing one or more states associated with one or more testing resources allocated for the test run (Col. 32 Ln. 8: “monitoring a user may involve utilization of internal state data of the software system; data that may not have been directly provided by the user and may also not be directly provided to the user (e.g., memory content, database activities, and/or network traffic).” Col. 32 Ln. 23: “the monitoring module is, and/or utilizes, a software module that interacts with the software system on which the test scenarios are run, in order to obtain data related to activity of the user on the software system … the monitoring module may be implemented, at least in part, separately from the software system. For example, the monitoring module may include programs that are not part of the software system (e.g., not included in a distribution of the software system),” wherein the “monitoring module” is the “CCS”. Col. 32 Ln. 67: “a run of a test scenario may include state information about systems involved in running the test scenario (e.g., the state of certain system resources, and/or performance data such as CPU load or network congestion).”).

Claim 11:	

performing a second test run for the AUT by executing the test code against a corresponding instance of the AUT, thereby generating second test results ([0037] “testing software conducts one or more tests and thereby produces one or more logs”); and 
simplifying the second test results by removing noisy information from the second test results ([0037] “After testing software conducts one or more tests and thereby produces one or more logs such as the exemplary log of FIG. 4, additional processing can be conducted using the data in the log. With an algorithm to detect when the computer was executing what was intended (the test) vs. what was not intended (the noise), the noise can be identified and accommodated for when presenting test results to an analyst.” [0053] “Once adequate test data is obtained, the test data may be further processed 606 by removing any noise from the results”).

With further regard to Claim 11, Cohen further teaches 
generating a second test run representation using the simplified second test results (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, 
determining that the second test run representation does not correspond to any of the test run clusters (Col. 39 Ln. 20: “a cluster of similar runs includes runs that are represented by similar vectors. Optionally, similar vectors may be characterized in various ways. In one example, similar vectors are vectors whose average pairwise similarity is above a predetermined threshold (e.g., the threshold may be 0.5). Optionally, the average pairwise similarity is determined by computing the average of the dot product of each pair of vectors. In another example, similar vectors are vectors that are all similar to a certain representative vector; e.g., the vectors all within a sphere of a certain Euclidean distance from the representative,” wherein vectors having a pairwise similarity below the “predetermined threshold” indicates that the associated test run does not correspond to any of the existing test run clusters.); and
labeling the second test run as a new type of failure (Col. 41 Ln. 25: “Optionally, labels assigned to runs of test scenarios may be generated and/or assigned … automatically, e.g., by a procedure that analyzes a test scenario to detect attributes describing it (e.g., what modules and/or procedures it involves),” wherein labelling a test run as a “new type of failure” occurs when there is no existing label which meets the test run similarity threshold, as discussed above, and as such a new label is automatically generated and assigned.).

Claim 12:	

performing a second test run for the AUT by executing the test code against a corresponding instance of the AUT, thereby generating second test results ([0037] “testing software conducts one or more tests and thereby produces one or more logs”); and
simplifying the second test results by removing noisy information from the second test results ([0037] “After testing software conducts one or more tests and thereby produces one or more logs such as the exemplary log of FIG. 4, additional processing can be conducted using the data in the log. With an algorithm to detect when the computer was executing what was intended (the test) vs. what was not intended (the noise), the noise can be identified and accommodated for when presenting test results to an analyst.” [0053] “Once adequate test data is obtained, the test data may be further processed 606 by removing any noise from the results”).

With further regard to Claim 12, Cohen further teaches
generating a second test run representation using the simplified second test results  (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, 
determining that the second test run representation does not correspond to any of the test run clusters; and forming a new cluster including the second test run representation (Col. 39 Ln. 20: “a cluster of similar runs includes runs that are represented by similar vectors. Optionally, similar vectors may be characterized in various ways. In one example, similar vectors are vectors whose average pairwise similarity is above a predetermined threshold (e.g., the threshold may be 0.5). Optionally, the average pairwise similarity is determined by computing the average of the dot product of each pair of vectors. In another example, similar vectors are vectors that are all similar to a certain representative vector; e.g., the vectors all within a sphere of a certain Euclidean distance from the representative,” wherein vectors having a pairwise similarity below the “predetermined threshold” indicates that the associated test run does not correspond to any of the existing test run clusters and as such constitutes a new cluster which will include any further vectors which are found to be above the similarity threshold when compared to the vector of the test run stored in the new cluster.).

Claim 24:	
Klamik teaches a computer program product, comprising one or more non-transitory computer- readable media having computer program instructions stored therein, the computer program instructions being configured such that, when executed by one or more computing devices ([0055] “the invention may be implemented in the 
the computer program instructions cause the one or more computing devices to:
perform a plurality of training test runs for an application under test (AUT), each training test run involving execution of test code against a corresponding instance of the AUT, each training test run resulting in corresponding training test results  ([0021] “Testing software 120 itself also runs simultaneously with the software 121, 122 or hardware 123 under test.” [0037] “testing software conducts one or more tests and thereby produces one or more logs”); 
perform a first test run for the AUT by executing the test code against a corresponding instance of the AUT, thereby generating first test results ([0037] “testing software conducts one or more tests and thereby produces one or more logs”); and
perform a second test run for the AUT by executing the test code against a corresponding instance of the AUT, thereby generating second test results ([0037] “testing software conducts one or more tests and thereby produces one or more logs”).

With further regard to Claim 24, Klamik does not teach the following, however, Cohen teaches:
generate a training test run representation for each of the training test runs results (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is 
cluster the training test run representations into a plurality of test run clusters (Col. 8 Ln. 49: “the clustering module 906 may receive the runs 905 after they undergo processing. For example, the runs may be represented as vectors of features on which a clustering algorithm utilized by the clustering module 906 may operate.”);
identify each of a subset of the test run clusters as representing training test runs exhibiting inconsistent failure behavior (Col. 36 Ln. 27: “runs of test scenarios may be partitioned into clusters based on one or more values from the runs of test scenarios. For example, runs that involve a same start and/or end test step may be placed in the same cluster (e.g., runs that start from the same screen ID and end with an error are placed in the same cluster).” Col. 38 Ln. 56: “clustering of runs of test scenarios to clusters that include similar runs may be based on one or more of the following logged activities: … messages returned from the executed transactions (e.g., valid, warning, or error messages).”);
generate a first test run representation using the first test results (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position,” wherein the “vector” is the “representation”.);

generate a second test run representation using the second test results  (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position,” wherein the “vector” is the “representation”.);
determine that the second test run representation does not correspond to any of the test run clusters (Col. 39 Ln. 20: “a cluster of similar runs includes runs that are represented by similar vectors. Optionally, similar vectors may be characterized in various ways. In one example, similar vectors are vectors whose average pairwise similarity is above a predetermined threshold (e.g., the threshold may be 0.5). Optionally, the average pairwise similarity is determined by computing the average of 
label the second test run as a new type of failure (Col. 41 Ln. 25: “Optionally, labels assigned to runs of test scenarios may be generated and/or assigned … automatically, e.g., by a procedure that analyzes a test scenario to detect attributes describing it (e.g., what modules and/or procedures it involves),” wherein labelling a test run as a “new type of failure” occurs when there is no existing label which meets the test run similarity threshold, as discussed above, and as such a new label is automatically generated and assigned.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Klamik with the test run representation generating as taught by Cohen in order “to determine similarity of the runs to each other” (Cohen Col. 39 Ln. 55), wherein such information is known to aid in the process of software development and testing by reducing the burden on the software developer to make the similarity determination themselves.

With further regard to Claim 24, Klamik in view of Cohen does not teach the following, however, Brafman teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Klamik in view of Cohen with the reliability label as taught by Brafman in order “to provide additional hints in the form of hypotheses to resolve a particular failure” (Brafman [0015]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klamik in view of Cohen and Brafman as applied to Claim 1 above, and further in view of Kumar et al. (US PGPUB 2011/0289489; hereinafter “Kumar”).
Claim 5:	
Klamik in view of Cohen and Brafman teaches all the limitations of claim 1 as described above. Klamik in view of Cohen and Brafman does not teach the following, however, Kumar teaches:
wherein the AUT is a web application, wherein each of the first and training test runs involves interaction of a web browser with the corresponding instance of the AUT ([0032] “each test environment 145 in a web compatibility testing system 100 may include a unique combination of a web browser and an operating system on which the 
 as controlled by the test code using a web application automation driver ([0052] “the test case 110-A illustrated in the Figure is written in the Selenese language of the Selenium web application testing system,” wherein “Selenium” is a type of “web application automation driver”, as indicated by the Applicant’s specification Paragraph [0031].), and
 wherein each of the first and training test results corresponds to a test log representing application of test commands of the test code using the web application automation driver ([0079] “FIG. 9 illustrates an exemplary execution log file 170 including step results 165 from the simulation of the user actions 115-A through 115-E of the test cases 110-A and 110-B.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Klamik in view of Cohen and Brafman with the web application testing as taught by Kumar in order to “provide a framework in which a set of compatibility test cases may be recorded once against an application under test and stored in a simple format in a common repository” (Kumar [0017]).

Claim 10:

receiving a request for initiation of the test run ([0059] “As illustrated in FIG. 5, the user interface 175 may include a URL selector 505 interface element providing for the selection or input of a base URL 510 at which to begin the test.”);
allocating one or more resources for the test run, the one or more resources including a virtual computing environment (VCE) instance, establishing a communication link between the VCE instance and the corresponding instance of the AUT ([0030] “A test environment 145 may include hardware and supporting software required for the execution of an application under test 105. A test environment 145 may be a standalone computing device, such as a personal computer, or may be a virtualized instance of a computing device created by way of a virtualization software package. Accordingly, test environments 145 may be implemented as a combination of hardware and software, and may include one or more software applications or processes for causing one or more computer processors to perform the operations of the test environment 145 described herein.”);
receiving a plurality of test commands resulting from execution of the test code ([0041] “The simulator 155 may further be configured to run test cases 110 or user actions 115 in the test environments 145 by specifying the requested test environments 145 by session identifier 160 and network identifier.”);
applying the test commands to the corresponding instance of the AUT using the VCE instance and the communication link ([0069] “When the execute 535 interface 
receiving the test results for the test run with the VCE instance via the communication link ([0038] “The agent may return step results 165 based on the status of execution of the user action 115, and the controller may receive the step results 165. These step results 165 may indicate the result of the simulated user actions 115 and verifications 125.”);
correlating the test commands and the test results thereby generating a correlated data set ([0017] “These user actions may be selected and simulated on the application under test, and compared against an expected result.”); and
storing the correlated data set ([0021] “The repository 140 may further be configured to store step results 165 in log files 170, the step results 165 being based on the simulation of the test cases 110 by the simulator 155.” [0038] “The simulator 155 may further send the step results 165 to the repository 140 for storage in log files 170. In some instances, the step results 165 include a screen capture of the application under test 105 after the execution of each associated user action 115.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Klamik in view of Cohen and Brafman with the testing in a virtual computing environment as taught by Kumar in order “to efficiently simulate compatibility situations” (Kumar [0020]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klamik in view of Cohen and Brafman as applied to Claims 1 and 7 above, and further in view of Lundstrom (US PGPUB 2017/0017566; hereinafter “Lundstrom”).
Claim 6:	
Klamik in view of Cohen and Brafman teaches all the limitations of claim 1 as described above. Klamik in view of Cohen and Brafman does not teach the following, however, Lundstrom teaches:
wherein the AUT is a native application configured to operate with a mobile device operating system (OS) ([0017] “when the test processor 100 detects that a mobile device 102 has been connected thereto, it initiates the testing process by issuing a request to the application build server 104, for instance, via a network 106, to install the latest build of the application subject to testing onto the mobile device 102.”), 
wherein each of the first and training test runs involves interaction of the test code with the corresponding instance of the AUT using a mobile device automation driver ([0021] “In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating system) and corresponding application's test process or a test run.” [0025] “The TTS test run contains a selenium code abstraction layer 508, which then passes the calls through the Appium layer 510. The Appium layer 510 translates the Selenium calls to Native xcode calls for the layer 512 which communicates with the physical device layer 51,” wherein “Appium” is a type of “mobile device automation driver”, as indicated by the Applicant’s specification Paragraph [0031].), and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Klamik in view of Cohen and Brafman with the mobile device application testing as taught by Lundstrom in order to “provide a new approach to automated software testing where, instead of running at the end of development cycle, tests are performed on a continuous and modular basis” (Lundstrom [0016]).

Claim 9:	
Klamik in view of Cohen and Brafman teaches all the limitations of claim 7 as described above. Klamik in view of Cohen and Brafman does not teach the following, however, Lundstrom teaches:
wherein the AUT is a native application configured to operate with a mobile device operating system (OS) ([0017] “when the test processor 100 detects that a mobile device 102 has been connected thereto, it initiates the testing process by issuing a request to the application build server 104, for instance, via a network 106, to install the latest build of the application subject to testing onto the mobile device 102.”), 
wherein each of the first and training test runs involves interaction of the test code with the corresponding instance of the AUT ([0021] “In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating 
wherein the state information includes one or more of a state of the native application, a state of the mobile device OS, or a state of an emulator emulating the mobile device OS ([0021] “the test progress may be continuously recorded in the test log file and displayed via the visualization workstation 108 (FIG. 1). Upon re-connection of device 102 to the test processor 100, step 312, resources are re-allocated and the test run resumes from the application state that was being tested when the device was unplugged.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Klamik in view of Cohen and Brafman with the mobile device application testing as taught by Lundstrom since “This achieves modular testing by not requiring the test run to traverse the entire state model for the application at one time” (Lundstrom [0021]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klamik in view of Cohen and Brafman as applied to Claim 7 above, and further in view of De Angelis et al. (US PGPUB 2015/0169434; hereinafter “De Angelis”).
Claim 8:	

wherein the AUT is a web application ([0028] “embodiments may be used for white-box testing web applications in production environments.”), 
wherein each of the first and training test runs involves interaction of a web browser with the corresponding instance of the AUT as controlled by the test code ([0033] “Using web browser (also referred to simply as "browser") 104, the user may access web server 108 to run application 112. Upon user access, application 112 is downloaded or otherwise made accessible to browser 104 and is executed (e.g., executing application 114). For purposes of performing tests upon executing application 114, some of the test components 118 may also be downloaded to client computer 102 and run in browser 104, e.g., as executing test framework 116.”),
wherein the state information includes a state of the web browser, and wherein the CCS is configured to apply control commands to the web browser and to receive the state of the web browser from the web browser via an application programming interface associated with the web browser ([0006] “Most of the existing frameworks for web browser graphical user interface tests (e.g., Selenium) are divided into a component that offers an application programming interface (API) to define the interaction and to check the expected result, as well as a component that executes the defined interaction in the web browser. The component that executes the defined test interactions use the native automation APIs provided by the browsers. These native APIs of the browser allow checking the state of the document object model (DOM) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Klamik in view of Cohen and Brafman with the web application testing as taught by De Angelis in order “to check the internal state of an application and to implement white-box tests” (De Angelis [0006]).

Claims 13-17, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Klamik in view of Kumar, in view of Cohen and in view of Brafman. 
Claim 13:	
Klamik teaches a system, comprising one or more computing devices configured to: 
perform a plurality of training test runs for an application under test (AUT), each training test run involving execution of test code against a corresponding instance of the AUT ([0021] “Testing software 120 itself also runs simultaneously with the software 121, 122 or hardware 123 under test.”); and
perform a first test run for the AUT by executing the test code against a corresponding instance of the AUT, thereby generating first test results  ([0037] “testing software conducts one or more tests and thereby produces one or more logs”).

With further regard to Claim 13, Klamik does not teach the following, however, Kumar teaches wherein, for each of the training test runs, the one or more computing devices are configured to:
allocate one or more resources for the training test run, the one or more resources including a virtual computing environment (VCE) instance; and establish a communication link between the VCE instance and the corresponding instance of the AUT ([0030] “A test environment 145 may include hardware and supporting software required for the execution of an application under test 105. A test environment 145 may be a standalone computing device, such as a personal computer, or may be a virtualized instance of a computing device created by way of a virtualization software package. Accordingly, test environments 145 may be implemented as a combination of hardware and software, and may include one or more software applications or processes for causing one or more computer processors to perform the operations of the test environment 145 described herein.”);
receive a plurality of test commands resulting from execution of the test code ([0041] “The simulator 155 may further be configured to run test cases 110 or user actions 115 in the test environments 145 by specifying the requested test environments 145 by session identifier 160 and network identifier.”);
apply the test commands to the corresponding instance of the AUT using the VCE instance and the communication link ([0069] “When the execute 535 interface element is selected, the simulator 155 may receive one or more messages from the user interface 175 configured to cause the simulator 155 to retrieve the selected user 
receive training test results for the training test run with the VCE instance via the communication link  ([0038] “The agent may return step results 165 based on the status of execution of the user action 115, and the controller may receive the step results 165. These step results 165 may indicate the result of the simulated user actions 115 and verifications 125.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Klamik in view of Cohen and Brafman with the testing in a virtual computing environment as taught by Kumar in order “to efficiently simulate compatibility situations” (Kumar [0020]).

With further regard to Claim 13, Klamik in view of Kumar does not teach the following, however, Cohen teaches:
generate a training test run representation for each of the training test runs (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position,” wherein the “vector” is the “representation”.);

identify each of a subset of the test run clusters as representing training test runs exhibiting inconsistent failure behavior (Col. 36 Ln. 27: “runs of test scenarios may be partitioned into clusters based on one or more values from the runs of test scenarios. For example, runs that involve a same start and/or end test step may be placed in the same cluster (e.g., runs that start from the same screen ID and end with an error are placed in the same cluster).” Col. 38 Ln. 56: “clustering of runs of test scenarios to clusters that include similar runs may be based on one or more of the following logged activities: … messages returned from the executed transactions (e.g., valid, warning, or error messages).”);
generate a first test run representation using the first test results (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position,” wherein the “vector” is the “representation”.);
determine that the first test run representation corresponds to a first one of the subset of test run clusters; and label the first test run with a label (Col. 41 Ln. 1: “the clustering of the runs of test scenarios to clusters that include similar runs may be done 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Klamik in view of Kumar with the test run representation generating as taught by Cohen in order “to determine similarity of the runs to each other” (Cohen Col. 39 Ln. 55), wherein such information is known to aid in the process of software development and testing by reducing the burden on the software developer to make the similarity determination themselves.

With further regard to Claim 13, Klamik in view of Kumar and Cohen does not teach the following, however, Brafman teaches:
wherein the first test run label is a reliability label representing the inconsistent failure behavior ([0057] “the predetermined hypotheses determination module 124 is to assign labels based on rules defined by users … For example, rules may specify that ‘when more than 50% tests fail, assign ‘environment’ label’,” wherein the “environment label” is the “reliability label”. [0064] “Referring to FIG. 2, the ‘type of problem (label)’ may apply to the code issues, environment issues, and test issues”).


Claim 14:	
Klamik in view of Kumar, Cohen and Brafman teaches the system of claim 13 and Cohen further teaches
wherein the one or more computing devices are configured to cluster of the training test run representations using an unsupervised learning technique (Col. 40 Ln. 58: “Those skilled in the art may recognize that various clustering algorithms and/or approaches may be used to cluster runs of test scenarios into clusters that include similar runs of test scenarios. For example, the clustering may be done using hierarchical clustering approaches (e.g., bottom-up or top-down approaches) or using partition-based approached (e.g., k-mean algorithms),” wherein “K-Mean algorithms” are well-known in the art to be a type of “unsupervised learning technique”.).

Claim 15:	
Klamik in view of Kumar, Cohen and Brafman teaches the system of claim 13 and Cohen further teaches
wherein the one or more computing devices are further configured to associate one of a plurality of labels with each of the training test run representations, and wherein 

Claim 16:	
Klamik in view of Kumar, Cohen and Brafman teaches the system of claim 15 and Cohen further teaches wherein the one or more computing devices are further configured to:
transmit representations of the training test results to a remote developer device for presentation in a user interface of the remote developer device (Col. 12 Ln. 48: “the user interface 924 may initiate the instantiation of the manipulated test scenario template. For example, the user interface 924 may present a first screen belonging to the test scenario template and prompt a user to take a certain action to advance execution.” Col. 31 Ln. 40: “users perform at least part of their interaction with a 
receive feedback from the remote developer device, the feedback being generated using the user interface and relating to the training test results; wherein the one or more computing devices are configured to associate the labels with the training test run representations based on the feedback (Col. 41 Ln. 25: “labels assigned to runs of test scenarios may be generated and/or assigned manually (e.g., by a tester running a test)”).

Claim 17:	
Klamik in view of Kumar, Cohen and Brafman teaches the system of claim 13 and Kumar further teaches
wherein the AUT is a web application, wherein each of the first and training test runs involves interaction of a web browser with the corresponding instance of the AUT ([0032] “each test environment 145 in a web compatibility testing system 100 may include a unique combination of a web browser and an operating system on which the browser may run. Thus, a plurality of test environments 145 may be included that have different installed versions of browsers and operating systems to facilitate compatibility testing of an application under test 105 in different web application scenarios.”)
as controlled by the test code using a web application automation driver ([0052] “the test case 110-A illustrated in the Figure is written in the Selenese language of the Selenium web application testing system,” wherein “Selenium” is a type of “web 
wherein each of the first and training test results corresponds to a test log representing application of test commands of the test code using the web application automation driver ([0079] “FIG. 9 illustrates an exemplary execution log file 170 including step results 165 from the simulation of the user actions 115-A through 115-E of the test cases 110-A and 110-B.”).

Claim 19:	
Klamik in view of Kumar, Cohen and Brafman teaches the system of claim 13 and Cohen further teaches
wherein each of the first and training test results includes state information for the corresponding test run, and wherein the one or more computing devices are further configured to collect the state information for each of the first and training test runs using a control/capture service (CCS) that is independent of the test code, the state information for each test run representing one or more states associated with one or more testing resources allocated for the test run (Col. 32 Ln. 8: “monitoring a user may involve utilization of internal state data of the software system; data that may not have been directly provided by the user and may also not be directly provided to the user (e.g., memory content, database activities, and/or network traffic).” Col. 32 Ln. 23: “the monitoring module is, and/or utilizes, a software module that interacts with the software system on which the test scenarios are run, in order to obtain data related to activity of the user on the software system … the monitoring module may be implemented, at least 

Claim 22:	
Klamik in view of Kumar, Cohen and Brafman teaches the system of claim 13 and Klamik further teaches wherein the one or more computing devices are further configured to:
perform a second test run for the AUT by executing the test code against a corresponding instance of the AUT, thereby generating second test results ([0037] “testing software conducts one or more tests and thereby produces one or more logs”).

With further regard to Claim 22, Cohen further teaches 
generate a second test run representation using the second test results (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position,” wherein the “vector” is the “representation”.);

label the second test run as a new type of failure (Col. 41 Ln. 25: “Optionally, labels assigned to runs of test scenarios may be generated and/or assigned … automatically, e.g., by a procedure that analyzes a test scenario to detect attributes describing it (e.g., what modules and/or procedures it involves),” wherein labelling a test run as a “new type of failure” occurs when there is no existing label which meets the test run similarity threshold, as discussed above, and as such a new label is automatically generated and assigned.).

Claim 23:	
Klamik in view of Kumar, Cohen and Brafman teaches the system of claim 13 and Cohen further teaches wherein the one or more computing devices are further configured to:

simplify the second test results by removing noisy information from the second test results  ([0037] “After testing software conducts one or more tests and thereby produces one or more logs such as the exemplary log of FIG. 4, additional processing can be conducted using the data in the log. With an algorithm to detect when the computer was executing what was intended (the test) vs. what was not intended (the noise), the noise can be identified and accommodated for when presenting test results to an analyst.” [0053] “Once adequate test data is obtained, the test data may be further processed 606 by removing any noise from the results”).

With further regard to Claim 23, Cohen further teaches
generate a second test run representation using the simplified second test results  (Col. 38 Ln. 54: “Logged activities related to running test scenarios may also be utilized for the purpose of clustering and/or determining similarity between runs of test scenarios.” Col. 38 Ln. 67: “logged activities may be represented as feature values that may be put in a vector corresponding to a run. For example, if a certain activity is performed during a run, a vector corresponding to the run has 1 in a certain position, and otherwise there is a 0 in the certain position,” wherein the “vector” is the “representation”.);
.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klamik in view of Kumar, Cohen and Brafman as applied to Claims 13 and 19 above, and further in view of Lundstrom.
Claim 18:		
Klamik in view of Kumar, Cohen and Brafman teaches all the limitations of claim 13 as described above. Klamik in view of Kumar, Cohen and Brafman does not teach the following, however, Lundstrom teaches:

wherein each of the first and training test runs involves interaction of the test code with the corresponding instance of the AUT using a mobile device automation driver ([0021] “In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating system) and corresponding application's test process or a test run.” [0025] “The TTS test run contains a selenium code abstraction layer 508, which then passes the calls through the Appium layer 510. The Appium layer 510 translates the Selenium calls to Native xcode calls for the layer 512 which communicates with the physical device layer 51,” wherein “Appium” is a type of “mobile device automation driver”, as indicated by the Applicant’s specification Paragraph [0031].), and 
wherein each of the first and training test results corresponds to a test log representing application of test commands of the test code using the mobile device automation driver ([0021] “the test progress may be continuously recorded in the test log file and displayed via the visualization workstation 108 (FIG. 1).”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Klamik in view of Kumar, Cohen and Brafman with the mobile device application testing as taught by Lundstrom in order to “provide a new approach to automated software 

Claim 21:	
Klamik in view of Kumar, Cohen and Brafman teaches all the limitations of claim 19 as described above. Klamik in view of Kumar, Cohen and Brafman does not teach the following, however, Lundstrom teaches:
wherein the AUT is a native application configured to operate with a mobile device operating system (OS) ([0017] “when the test processor 100 detects that a mobile device 102 has been connected thereto, it initiates the testing process by issuing a request to the application build server 104, for instance, via a network 106, to install the latest build of the application subject to testing onto the mobile device 102.”), 
wherein each of the first and training test runs involves interaction of the test code with the corresponding instance of the AUT ([0021] “In step 306, the test processor 100 launches the device platform's (e.g., specific to the device's operating system) and corresponding application's test process or a test run.” [0025] “The TTS test run contains a selenium code abstraction layer 508, which then passes the calls through the Appium layer 510. The Appium layer 510 translates the Selenium calls to Native xcode calls for the layer 512 which communicates with the physical device layer 51.”), and
wherein the state information includes one or more of a state of the native application, a state of the mobile device OS, or a state of an emulator emulating the mobile device OS ([0021] “the test progress may be continuously recorded in the test 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Klamik in view of Kumar, Cohen and Brafman with the mobile device application testing as taught by Lundstrom since “This achieves modular testing by not requiring the test run to traverse the entire state model for the application at one time” (Lundstrom [0021]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klamik in view of Kumar, Cohen and Brafman as applied to Claim 19 above, and further in view of De Angelis.
Claim 20:	
Klamik in view of Kumar, Cohen and Brafman teaches all the limitations of claim 19 as described above. Klamik in view of Kumar, Cohen and Brafman does not teach the following, however, De Angelis teaches:
wherein the AUT is a web application ([0028] “embodiments may be used for white-box testing web applications in production environments.”), 
wherein each of the first and training test runs involves interaction of a web browser with the corresponding instance of the AUT as controlled by the test code ([0033] “Using web browser (also referred to simply as "browser") 104, the user may 
wherein the state information includes a state of the web browser, and wherein the CCS is configured to apply control commands to the web browser and to receive the state of the web browser from the web browser via an application programming interface associated with the web browser ([0006] “Most of the existing frameworks for web browser graphical user interface tests (e.g., Selenium) are divided into a component that offers an application programming interface (API) to define the interaction and to check the expected result, as well as a component that executes the defined interaction in the web browser. The component that executes the defined test interactions use the native automation APIs provided by the browsers. These native APIs of the browser allow checking the state of the document object model (DOM) structure in the browser.” [0061] “At operation 220, results of the executed test are observed. For example, the document object model (DOM) structure and internal state of the application may be examined. The results may include values or variables at defined stages of processing of the application, results of assertions and/or validation statements included in the test case code, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Klamik in view of Kumar, Cohen and Brafman with the web application testing as taught 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194